Robson, J.:
The executors of the will of Lydia M. Francis, deceased, seek by-this appeal to have a tax amounting to $3,589.30, which has been imposed by the Surrogate’s Court of Oneida county upon tlfe interest in the.estate of their testatrix passing by her will to the Didymus Thomas Memorial Library Association canceled, and that interest declared to be exempt from-such taxation. This association, which is the real party in interest in this appeal, is, as its name implies, a library corporation, and the record discloses' that it was duly incorporated b.y the Begentsof the University of the State of New York. Its charter asserts,' and the law under which its organization was. perfected declares, it to be an “institution of the University of the 'State-of New York.” Its incorporation preceded by some years the death of testatrix and prior to the latter date it had ,on- several occasions received from the University public funds, which were to be used in its support.
Appellants’ Claim is that this association is exempt from assessment of this transfer tax, on the ground that it is an educational corporation within tlie meaning of that term as used in section 221 of the Tax Law. They concede that the bequest to. the association is subject-to a transfer tax of tlié amount imposed, unléss it comes within the “ exceptions and limitations ” contained in that section, as amended by chapter 368 of the Laws of 1905. ■
This library association is, as we have said, an institution of the University of the State of New York; is subject to the inspection, supervision and direction of the Begents; and has received State _ aid towards its support. The chief function of the University is, as *131section. 3 of- the University Law (Laws of 1892, chap. 378) declares, “to encourage and promote higher education, to visit and inspect its several institutions and departments, to distribute to, or expend, or administer for tliem, such property and funds, as the State may appropriate therefor, or as the University may own, or hold, in trust, or otherwise.” Section 24 of the University .Law in terms recognizes libraries which have been admitted to, or incorporated by, the University as institutions for higher education.. While the ownership of this library is not in the public, yet it is, as may be fairly inferred from the record, maintained. “ for its welfare and free use ; ”* and we are- inclined to agree with appellants in their claim that this association may be considered as comprehended within the class designated broadly as educational. (Essex v. Brooks, 164 Mass. 79.)
Eeference to section 221 of the Tax Law, under which appellants claim for the association exemption from this tax, discloses that educational corporations, are included in the list of corporations which are declared to be' not subject to the provisions of the act, pursuant to which a transfer tax can be levied. It follows that, unless the use of the broad general term “ educational ” is by the statute itself .limited in its application, the tax to which appellants object cannot be sustained.
Prior to the amendment of section 221 by chapter 368 of the Laws of 1905, property devised or bequeathed to a bishop or to a religious corporation, including corporations organized exclusively for Bible or tract purposes, was exempt from transfer tax; but the exemption of property bequeathed to a charitable, benevolent, missionary, hospital, infirmary, educational, scientific, literary, library, patriotic, cemetery or historical corporation was limited to personal property other than money or securities so passing. (Laws of 1896, chap. 908, § 221, as amd. by Laws of 1903, chap. 41.)
The amendment of 1905 transferred to the exempt class charitable, benevolent, missionary, hospital, infirmary and educational corporations; but the other corporations enumerated in the class entitled to the limited exemptions above referred to were still retained in that class, the statute as- so amended, so far as material *132to the present discussion, being as follows : But any property devised or bequeathed to any person' who. is a bishop, Or to any religions,, educational, charitable, missionary, .benevolent, hospital or infirmary corporation, including corporations Organized exclusively for bible-or tract purposes, .shall.be exempted from and' not subject to the provisions Of this act.- . There shall also be exempted from and not subject.to the provisions of this act personal property other than money or securities bequeathed to a corporation or association organized exclusively foi’ the moral or mental improvement of men or women, or. for scientific, literary, library,, patriotic, cemetery or historical purposes, or for the .enforcement of laws relating to children or animals, or for two or more of stick purposes and used exclusively, for carrying out one or more of such purposes.”
■ 'Citation of' authorities in support of the rule by which courts must be guided in ascertaining the meaning of a statute, that the intent of the makers of the law in question'is to be first ascertained. ''from the whole statute, and effect given, if possible, to all the language employed, is unnecessary. If the legislative intent, expressed by this statutéywás to include, library corporations in' the general, class which., the statute describes as educational, then the particular reference in the statute to library corporations would be apparent surplusage, - and the same might be said of the like statutory enumeration of scientific and' literary corporations, which are quite as cleaidy as library corporations,, within the compass of the term “ educational.” .Further confirmation of the conclusion that library corporations were not ■ in legislative intent included in the class designated as educational appears- by reference to. the. provisions of the Tax Law, where exemptions from general taxation are enumerated, .in which library, scientific arid literary corporations are by name included, though the same list includes educational corporations. (Tax Law, § 4, subd. 7, as amd. by Laws of 1903, chap. 204, and since amd. by Laws of 1906, chap. 336, and Laws of 1907, chap. 693.) This court has said, in a' case where The provisions of' this same statute (as amd. by Laws of. 1901, chap. 458) were considered : “ It is firmly settled that no person or property is impliedly exempt from taxation,. .and that where exemption 'is. claimed.the statute is to be strictly construed against the claimant.” (Matter of Deutsch, 107 App. Div. 192.)
*133The Legislature having by the amendment of 1905, to which we have referred, transferred' educational corporations to the class which by the terms of the statute is entirely exempt from this tax, and having retained in the limited exemption class library, scientific and literary corporations, it is apparent that within the legislative intent these latter corporations, though otherwise they might be held to be included in the comprehensive term “ educational,” yet forming, as they do, a limited or special class to which exemption has not been extended, are excluded from participation in the exemption accorded to other .corporations which the statute refers to as educational. ■
Sufficient authority for the statement is readily found, that when a statute contains separate provisions, one special and the other general, the latter will not be regarded as including the former, but the special provision will be regarded- as in the nature of an exception of the general.
In the statute before us the general intention to" exempt educational corporations from this tax is-clearly expressed ; but. the intention to" retain library, corporations in the limited exemption class is manifested with equal certainty.
The order appealed from should be affirmed, with ten dollars costs and disbursements payable from the estate of deceased;
All concurred.
Order affirmed, with ten dollars costs and disbursements.

See University Law, § 37, as amd. by Laws of 1900, chap. 481.—[Rep.